 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDLithographersandPhotoengravers InternationalUnion, Local No. 24-PandTheBeacon JournalPublishingCompany andAkron TypographicalUnion,Local 182,InternationalTypographicalUnion,AFL-CIO. Case 8-CD-189August 27, 1970DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERSMCCULLOCH AND JENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followinga charge filed by the Employer, The Beacon JournalPublishingCompany, Akron, Ohio, alleging thatLithographersandPhotoengraversInternationalUnion,LocalNo. 24-P,' had violated Section8(b)(4)(D) of the Act. Pursuant to notice, a hearingwas held on April 2 and 3, 1970, in Akron, Ohio,before Hearing Officer Arthur R. DePalma. All partiesappeared at the hearing and were afforded full oppor-tunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on theissues.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings made by theHearing It I lLe; at the hearing, and finds that theyare free from prejudical error. They are herebyaffirmed. Briefs filed by the Beacon Journal PublishingCompany, the Photoengravers, and Akron Typograph-icalUnion, Local 182, International TypographicalUnion, AFL-CIO,' have been duly considered.Upon the entire record in this case, the Boardmakes the following findings:1.THEBUSINESSOF THE EMPLOYERThe Beacon Journal Publishing Company is anOhio corporation engaged in publishing a daily news-paper, the Akron Beacon Journal, and hasan annualgross volume of business in excess of $1 million,of which over $200,000 is derived from advertisingnationally sold products. The parties stipulated, andwe find, that the Employer is engaged in commerceHereinafter referred to as the PhotoengraversHereinafter referred to as the Typographerswithin the meaning of Section 2(6) and (7) of theAct, and that it will effectuate the policies of theAct to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe partiesstipulated,and wefind,that theLithog-raphers andPhotoengraversInternationalUnion,Local No. 24-P, and theAkron Typographical Union,Local182, InternationalTypographical Union, AFL-CIO, are labororganizations within the meaning ofSection2(5) of the Act.III.THE DISPUTEA. TheWork in DisputeThe disputed work involves the assignment of thecutting of masks used for colored overlays (rubylithor amberlith) in the advertising department of theBeacon Journal Publishing Company in Akron, Ohio.The artists in the Employer's advertising department,who are not represented by any union, now performthe disputed work.B. BackgroundThe Employer, as heretofore indicated, is engagedin the printing, publication, and distribution of adaily newspaper at its plant in Akron, Ohio. TheEmployer publishes color in both advertising andeditorialwork, but, as noted above, the issue inthis case is limited to the assignment of the workin the preparation of colored advertising.The advertising department of the Akron BeaconJournal consists of approximately 66 employees. Theartists' section of the advertising department has eightartists and one supervisor. When an advertiser placesan ad in the newspaper, he either submits to theadvertising department of the Beacon Journal a pasted-up layout of the proposed advertisement, or discussesthe ad with Beacon Journal artists, who make upa sketch of the proposed ad. If a pasted-up layoutor sketch of the ad is submitted, it is sent to thecomposing room where a pasteup of the ad is madeon lined paper. This pasteup is called a mechanical.A copy of the mechanical is made and sent to theadvertising department artists. The artists then placethe rubylith material over the ad and cut the coloredpart from the parts of the ad which are to be blackand white. The remainder of the ad, which is tobe in color, remains covered by the color part ofthe material. The pasteup of the ad, with the rubylithcolor overlays attached to it, is then returned tothe composing room. There, the color overlays are185 NLRB No. 45 LITHOGRAPHERS AND PHOTOENGRAVERSplaced over the mechanical. The mechanical withthe attached color overlays is then sent to the photoen-graving department, where a picture is taken of itin order to make the color plates used in producingthe final product.Prior to October 1968, when the Employer switchedfrom a "hot type" process of advertising copy toa "cold-type" process operation, the amount of coloradvertisingwas minimal, and the amount of workexpended in making color overlays was less than8 to 10 hours per month. Since the advent of the"cold-type" process operation, however, the artistsspend between 35 to 40 hours per month makingcolor overlays out of rubylith or amberlith material.In July 1969, an arbitration was held involvingthe Typographers and the Employer. The arbitrator'sopinion and award, issued on October 2, 1969, award-ed the rubylith work to the Typographers. However,the Photoengravers was never notified of the arbitra-tion, and did not participate in it.In the fall of 1969, the Photoengravers raised theissue of the rubylith work, and advised the Employerthat if it followed the arbitration award serious prob-lems would arise. By letter dated January 16, 1970,the Photoengravers demanded the rubylith work aswork "traditionally performed" under its jurisdiction,and advised that any attempt to shift the work awayfrom the Photoengravers would be resisted by"appropriate means, including a strike."C. TheContentionsof thePartiesThe Photoengravers contends,inter aha,that ithas primary jurisdiction over the disputed workbecause of the jurisdictional clause in its contractwith the Employer, and, furthermore, that its membershave the knowledge and skills to do rubylith work,as they are presently performing such work in theEmployer's editorial art department. The Typogra-phers claims the disputed work on the basis of thejurisdictional clause in its contract with the Employer,adding that its members have the skills and knowledgeto do the work, and citing the decision of the arbitratorwho ruled that it is entitled to perform the disputedwork. The Employer takes the position that the artistsin its advertising art department should continue toperform the disputed work, relying on their experienceand skills, the historic assignment of the work tothese employees, and the efficiency of operation factor,which dictates that the work be performed by personsas near tothe customer as possible.D. Applicabilityof theStatute465Before the Board may proceed with a determinationof dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D) has been violated.The charge herein alleges a violation of Section8(b)(4)(D) of the Act. The record shows that onJanuary 16, 1970, the Photoengravers warned theEmployer that assignment of the disputed work toany other group of employees would be resisted by"appropriate means, including a strike." We conclude,under these circumstances, that there is reasonablecause to believe that a violation of Section 8(b)(4)(D)has occurred, and that the dispute is properly beforethe Board for determination.E.The Merits ofthe DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various relevant factors.The Board has held that its determination in ajurisdic-tional disputeis anact of judgment based on common-sense and experience, reached by balancing thosefactors involved in a particular case.'The following facts are relevant in making a deter-mination of the dispute before us.1.Collective-bargaining contractsArticle III, section 2, of the contract between theEmployer and the Photoengravers, which is effectivefrom December 1, 1969, to November 20, 1972, likethe predecessor contract which extended from Decem-ber 1, 1966, to November 30, 1969, gives the Photoen-gravers jurisdiction over the process of photoengravingat the Employer's plant, including,inter alia,the"making of masks for color separations." ArticleI,section 3, of the contract between the Employerand the Typographers, which is effective from October1, 1967, to September 30, 1970, gives the Typographersjurisdiction over all composing room work, including"Paste makeup for the camera," which, it is stated,"must be completed and ready for the plate makingcamera before being sent to any other department."As heretofore indicated, the artists in the Employer'sadvertising art department, who are assigned the dis-puted work, are not represented by any union, andhence, have no contract with the Employer. Underthe foregoing circumstances, the Photoengravers andthe Typographers appear to have some colorable right'International Associationof Machinists,Lodge No 1743 (JAJones Construction Company),135 NLRB 1402 466DECISIONSOF NATIONALLABOR RELATIONS BOARDto the disputed work, and may, arguably, claim entitle-ment to the disputed work under their contracts2.Area, craft, and industry practiceSince about 1947, the unrepresented artists in theEmployer's advertising art department have beenresponsible for the production of color overlays foradvertisements originating in the advertising depart-ment. On the other hand, employees in the photoen-graving department, who are members of the Photoen-gravers, have made color overlays for promotionaladvertising originating in the editorial art department.The record does not establish any definitive area,craft, or industry practice in respect to the assignmentof the making of color separations by means of rubylithor amberlith overlays, although the testimony indicatesthat at three newspapers in widely scattered areasof the country, employees represented by the Typogra-phers have made the color overlays.3. Skills, efficiency, and economyAll the artists in the Employer's advertising depart-ment have had some experience in art work priorto being employed by the Employer, and have attendedvarious commercial art schools, or have taken com-mercial art classes at Akron University or other localinstitutions. It further appears that their backgroundisutilizedmainly in the performance of their othertasks within the advertising department, as the cuttingof the rubylith or amberlith overlays requires nogreat skill and no great degree of technical training.The record further indicates that employees who aremembers of the Photoengravers and the Typographersalso have the skills to perform the work. The Employerhowever, maintains that the present work assignmentto its artists in the advertising art department isrequired in the interest of efficiency and economy,in view of the necessity of having the work performedby persons as near to the customer as possible, andmoreover, that the work performance of the artistshas been, and continues to be, highly satisfactory.Conclusions as to the Merits of the DisputeOn the basis of the foregoing considerations, itis clear that the relevant factors favor a continuationof the Employer's assignment of the disputed workto the artists in the advertising art department, whoare unrepresented.We note, particularly, that theartists have satisfactorily performed the disputed workfor over 20 years with the express or implied consentof the Photoengravers and the Typographers.Wealso note the skills, training, and experience of theartists in the advertising art department, and theefficiency and economy of the Employer's operation,which dictates that the artists be in close proximityto the Employer's customers and salesmen. We arenot unmindful of the fact that the Photoengraversand the Typographers appear to have some colorableright to the disputed work under their respectivecontracts, but we note that the Board has repeatedlyheld that a contract asserted as a defense in a 10(k)proceedingmust be clear and unambiguous.' Nordo we consider the decision of the arbitrator, referredto previously, as of controlling significance, for thereason,inter alia,that all interested parties hereindid not appear in that proceeding. In all the circum-stances,we shall determine the dispute by assigningthe work in question to the artists in the Employer'sadvertising art department, who are unrepresented.This determination is limited to the particular contro-versy giving rise to this dispute.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelationsAct, as amended, and upon the basis ofthe foregoing findings, and the entire record in thisproceeding, theNationalLaborRelationsBoardmakes the following Determination of Dispute:1.Artists,who are unrepresented, are entitled toperform the disputed work of cutting masks usedfor colored overlays (rubylith or amberlith) in theadvertising art department of the Beacon JournalPublishing Company, Akron, Ohio.2.Lithographers and Photoengravers InternationlUnion, Local No. 24-P, is not entitled, by meansproscribed by Section 8(b)(4)(D) of the Act, to forceor require the Beacon Journal Publishing Companyto assign the work in dispute to employees representedby the aforesaid Union.3.Within 10 days from the date of this Decisionand Determination of Dispute, Lithographers andPhotoengravers International Union, Local No. 24-P, shall notify the Regional Director for Region 8,in writing, whether or not it will refrain from forcingor requiring The Beacon Journal Publishing Company,by means proscribed by Section 8(b)(4)(D) of theAct, to assign the work in dispute to employeesrepresented by the aforesaid Union, rather than toemployees of the Beacon Journal Publishing Company,who are unrepresented.'See, e g ,Local 1291,InternationalLongshoremen'sAssociation(Northern Metal Company),137 NLRB1451, and cases cited therein